             Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 1 of 40



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 SILIAN VENTURES LLC,

                         Plaintiff,

         v.                                           Case No. 18-cv-_________

 THE BANK OF NEW YORK MELLON, in                      COMPLAINT
 its individual capacity and as Trustee for the
 Covered Trusts,

                         Defendant.


        Plaintiff Silian Ventures LLC (“Silian”) files this action for declaratory judgment and

breach of contract against Defendant The Bank of New York Mellon (“BNY”), in its individual

capacity and its capacity as trustee (“Trustee”) of 156 residential mortgage-backed securities

(“RMBS”) trusts identified in Appendix A hereto (the “Covered Trusts”).

        1.       This action concerns a dispute over the proper calculation of interest payments to

certain interest-only (“IO”) senior certificates issued by the Covered Trusts and owned by Silian.

Silian seeks to have these interest payments calculated in a manner that complies with the clear

terms of pooling and servicing agreements (“PSAs”) governing the Covered Trusts, avoids

attributing inconsistent meanings to key terms under the PSAs, and preserves the intended

structure and operation of the Covered Trusts. The Trustee, however, has been calculating the

interest payments in a manner that is not faithful to the PSA’s plain language. It has been applying

the same term, “Mortgage Rate,” in two diametrically opposed ways to perform a single

calculation—an approach that violates the basic principles of contract interpretation. The Trustee

has refused to correct its calculations or otherwise seek judicial instruction, requiring Silian to

initiate this action.



                                                  1
            Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 2 of 40



       2.        The Covered Trusts are RMBS trusts that sold certificates to investors and used the

proceeds to acquire a pool of mortgage loans. The certificates sold by the Covered Trusts are

issued in different classes, each with different priorities and corresponding rights relative to one

another. The Covered Trusts receive principal and interest payments from borrowers on the

underlying mortgage loans and use this cash flow to pay principal and interest to certificateholders.

Holders of the IO senior certificates at issue in this case receive interest payments calculated based

on a formula set forth in the PSAs, but do not receive principal payments.

       3.        To Silian’s understanding, most of the PSA provisions governing the interest rate

paid to the IO senior certificates are not disputed by the parties to this action:

                First, the parties agree that IO senior certificates are entitled to interest payments
                 each month equal to the “Class Optimal Interest Distribution Amount.”

                Second, they agree that these interest payments are given first priority in the
                 distribution waterfall—meaning that they are paid from available funds before all
                 other payments.

                Third, they agree that the Class Optimal Interest Distribution Amount for the IO
                 senior certificates is calculated by multiplying a defined rate, called the “Pass-
                 Through Rate,” by a defined amount, called the “Notional Amount.”

                Fourth, they agree that the “Notional Amount” equals the principal balance of a
                 subset of the mortgage loans owned by the Covered Trusts called “Non-Discount
                 Mortgage Loans,” which are defined as Mortgage Loans bearing interest above a
                 specified rate set forth in each of the PSAs.

                Fifth, they agree that Non-Discount Mortgage Loans are identified by reference to
                 their “Mortgage Rate,” and the “Adjusted Net Mortgage Rate” derived therefrom.

                Sixth, and critically, they agree that the relevant Mortgage Rate used in identifying
                 Non-Discount Mortgage Loans is the unmodified rate of interest that appeared in
                 the original mortgage note evidencing those loans. This Complaint refers to this
                 rate as the “Original Rate.”

       4.        The parties dispute, however, one particular aspect of calculating the Class Optimal

Interest Distribution Amount. Specifically, the Pass-Through Rate component of that calculation

is determined, in part, by using the Mortgage Rate. The parties’ differing interpretations of

                                                   2
              Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 3 of 40



Mortgage Rate is at the core of this dispute. It is Silian’s position that the Mortgage Rate that

should be used to determine the Pass-Through Rate is the Original Rate—i.e., the annual rate of

interest as reflected in the original mortgage note. The Trustee’s approach, by contrast, interprets

the term Mortgage Rate, when used in calculating the Pass-Through Rate, as an interest rate

adjusted for forbearance agreements or other modifications to the underlying mortgage loans that

occurred after the Covered Trusts were issued (collectively, “Rate Modifications”).              This

Complaint refers to the interest rate, taking account of Rate Modifications, as the “Modified

Rate.”

         5.       Silian’s interpretation is consistent with the plain terms of the PSAs, which define

the Mortgage Rate as the rate of interest appearing in the “[t]he original executed note or other

evidence of indebtedness evidencing the indebtedness of a Mortgagor under a Mortgage Loan.”

And the “original executed note” obviously cannot include Rate Modifications that occurred after

the note was executed.

         6.       The Trustee’s interpretation, on the other hand, cannot be reconciled with the plain

terms of the PSA. In addition to accounting for modifications that cannot be found in the “original

executed note” (and thus fall outside the plain definition of Mortgage Rate), the Trustee interprets

a single term—“Mortgage Rate”—to mean two different things within the Class Optimal Interest

Distribution Amount calculation: When the Trustee calculates the Pass-Through Rate, it interprets

the term Mortgage Rate to mean the Modified Rate. When the Trustee calculates the Notional

Amount, it interprets the term Mortgage Rate to mean the Original Rate. This violates the basic

canon of contract interpretation that the same term must be interpreted consistently within the same

agreement.




                                                   3
            Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 4 of 40



       7.       The Trustee’s approach suffers from numerous other flaws as well. First, the

Trustee’s approach subverts the intended structure of the Covered Trusts, which strips out certain

cash flows to standardize the rate of interest derived from the diverse pool of mortgage loans used

to pay the certificates. The resulting payment structure functions properly only if the Mortgage

Rates for the underlying Mortgage Loans are locked in at inception. Second, the Trustee’s

approach improperly allocates all losses related to interest shortfalls caused by modifications to

Mortgage Loans to the AAA-rated IO senior certificates, ahead of the lower-rated and

contractually defined “Subordinated Certificates” that are supposed to protect the Senior

Certificates against such losses. This outcome is particularly nonsensical when contrasted with

the PSAs’ treatment of interest shortfalls on unmodified Mortgage Loans, which both parties agree

are allocated first to the Subordinated Certificates, and only then to Senior Certificates. Third, the

Trustee’s approach double counts certain losses on modified Mortgage Loans in direct

contravention of the Covered Trusts’ pass-through structure, which is intended to ensure that losses

on the underlying mortgage loans are passed on to the certificates only once.

       8.       In February 2018, Silian alerted the Trustee to the errors in its calculation of the

interest payments owed to the IO senior certificates. Since then, Silian repeatedly has sought to

engage the Trustee to discuss the problems with its calculation. After initially promising an

explanation for its calculations, the Trustee then refused to provide one for over six months. When

an explanation was ultimately provided, it failed to credibly address any of the fundamental flaws

with the Trustee’s approach described above. Even so, the Trustee has refused to correct its

calculation.

       9.       Silian brings this action for declaratory judgment regarding the proper calculation

of the interest payments owed to the IO senior certificates under the PSAs, and for breach of



                                                  4
          Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 5 of 40



contract against the Trustee to recover any past interest shortfalls suffered by the IO senior

certificates as a result of the Trustee’s calculation error, to the extent that they cannot be recovered

through the normal distribution waterfall set forth in the PSAs.

                     JURISDICTION, VENUE, AND GOVERNING LAW

       10.     This Court has subject-matter jurisdiction over Silian’s claims under 28 U.S.C.

§ 1332(a)(2) because the amount in controversy exceeds $75,000 and there is complete diversity

between Silian and BNY.

       11.     This Court has personal jurisdiction over Defendant BNY because BNY is

incorporated in New York and has its principal place of business in New York. This Court also

has personal jurisdiction over BNY because Silian’s claims against BNY in this case arise out of

BNY’s transaction of business in New York.

       12.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C.

§ 1391(b)(1)–(2) because this case concerns the interpretation of contractual provisions appearing

in PSAs for New York common-law trusts that were drafted and negotiated in this district by

lawyers at the Manhattan offices of Sidley Austin LLP and Thacher Proffit & Wood LLP. The

Trustee’s calculations at issue in this case also occurred at the Trustee’s offices in Manhattan.

       13.     Section 10.03 of the PSAs provides that disputes arising from the PSAs are

governed by the laws of the state of New York.

                                           THE PARTIES

       14.     Plaintiff Silian is a limited liability company organized under the laws of the State

of Delaware. Silian has four members, each a Cayman Islands limited company with its principal

place of business in the Cayman Islands.

       15.     Defendant BNY is a banking corporation organized under the laws of the state of

New York with its principal place of business in New York.

                                                   5
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 6 of 40



                                   STATEMENT OF FACTS

I.     THE STRUCTURE OF THE COVERED TRUSTS

       16.     Each Covered Trust is an RMBS trust that holds one or more pools of residential

mortgage loans. The Covered Trusts funded their purchase of mortgage loans with proceeds from

the sale of certificates to investors. These certificates are divided into various classes, each

entitling its holders to a portion of either the principal payments, interest payments, or both,

received by the Covered Trusts from the underlying mortgage borrowers. The type, priority, and

amount of distributions varies among different classes of certificates.

       17.     The Covered Trusts are each governed by a pooling and servicing agreement

(defined earlier as a “PSA”). The PSA sets forth the terms of payment for each class of certificates.

       18.     The Covered Trusts are administered by a Trustee. The Trustee’s rights and

obligations are also governed by the PSAs. Among its duties, the Trustee is responsible for

calculating and distributing the interest and principal payments to the different classes of

certificates within each trust. The PSAs provide the appropriate method for calculating the

amounts distributed to each class of certificates.

       19.     This action concerns the appropriate method for calculating the amounts distributed

to a particular class of certificates referred to as interest-only (defined earlier as “IO”) senior

certificates under the PSAs for the Covered Trusts. Silian is a beneficial owner of IO senior

certificates in each of the Covered Trusts.

       20.     Notably, each of the Covered Trusts was issued under one of two Countrywide-

sponsored series of RMBS transactions (commonly known as “shelves”) bearing the monikers

Countrywide Alternative Loan Trust (“CWALT”) or CHL Mortgage Pass-Through Trust

(“CWHL”). As part of related shelves, the Covered Trusts use a generally common template for



                                                     6
           Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 7 of 40



their core transactional documents, including their PSAs. As a result, the ultimate payment

calculations at issue in this case are consistent across the Covered Trusts.

II.    THE RELEVANT PSA PROVISIONS

       A.      The Priority-Of-Distributions Waterfall

       21.     Under the PSAs, the Trustee is required to make monthly distributions to each Class

of certificates on a defined Distribution Date. PSA § 4.02(a)(1)–(4); id. art. I, at I-10 (definition

of “Distribution Date”). 1 Depending on the particular Class of certificates at issue, these

distributions include payments of principal, interest, or both. See PSA § 4.02; id. Preliminary

Statement, at 2–5. Payments are made from available cash flow generated by the underlying

mortgage loans and distributed based on a priority set forth in the PSAs, often referred to as the

“distribution waterfall.”

       22.     For each of the Covered Trusts, interest owed on certificates is paid before any

principal payments. Specifically, the PSAs require the Trustee to apply Available Funds first

“concurrently, to each interest-bearing Class of . . . Senior Certificates”—which includes the IO

senior certificates at issue here—in “an amount allocable to interest equal to the related Class

Optimal Interest Distribution Amount . . . .” Id. § 4.02(a)(1)(ii). Only after the Trustee applies

Available Funds to interest owed to the Senior Certificates may it then apply the remaining




       1
            Citations to “PSA” are to the PSA for the Countrywide Alternative Loan Trust 2006-
6CB (the “CWALT 2006-6CB Trust”), dated as of March 1, 2006, and attached hereto as Exhibit
A. The CWALT 2006-6CB Trust has been selected purely for exemplary purposes as it is
understood to be broadly representative of the Covered Trusts as pertains to the calculation of IO
interest. Although the particular language and section numbering may vary among Covered
Trusts, the PSAs for the other Covered Trusts contain provisions reaching a substantively identical
calculation of the Class Optimal Interest Distribution Amount that is to be paid to the IO
certificates. Capitalized terms not defined herein shall have the meaning set forth in the PSA for
the CWALT 2006-6CB Trust. Attached hereto as Appendix B is a glossary of terms as defined
in the CWALT 2006-6CB PSA that are set forth in the Complaint.

                                                 7
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 8 of 40



Available Funds to repay principal owed on the Senior Certificates and principal and interest owed

on any other certificates. In this sense, the PSAs subordinate principal payments to interest

payments in the distribution waterfall.

       23.     The interest payments given first priority in the distribution waterfall equal the

Class Optimal Interest Distribution Amount for each interest bearing class of Senior Certificates,

discussed further below.

       24.     When the underlying mortgage borrowers default on interest or principal payments

owed to the Covered Trusts, it results in a corresponding shortfall on interest and principal

payments owed on the certificates. Upon the final disposition of defaulted Mortgage Loans, the

Covered Trusts recognize these interest and principal shortfalls as a “Realized Loss,” which

reduces the principal amount of the junior-most classes of certificates outstanding at the time when

the Realized Loss is suffered. PSA § 4.04. The class of certificates that suffers the Realized Loss

also experiences a reduction in interest payments going forward, because no interest is paid on the

written-down portion of its principal balance.

       B.      The Class Optimal Interest Distribution Amount For IO Senior Certificates

       25.     Each Covered Trust PSA provides for at least one class of IO senior certificates,

which entitle their holders to payment of interest, but not principal. See, e.g., PSA Preliminary

Statement, at 2–5. The interest amount paid to the IO senior certificates on each distribution date

equals the “Class Optimal Interest Distribution Amount.” See PSA § 4.02. The Trustee is

required to calculate the Class Optimal Distribution Amount for the IO senior certificates by




                                                 8
           Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 9 of 40



multiplying the “Pass-Through Rate” by the “Notional Amount.” PSA art. I, at I-6. 2 As a

mathematical formula, this calculation may be represented as follows:


 Class Optimal Interest Distribution Amount = Pass-Through Rate * Notional Amount


The PSAs, in turn, provide formulas for calculating the Pass-Through Rate and the Notional

Amount as described below.

       26.     The Pass-Through Rate.         The “Pass-Through Rate” for the IO senior

certificates—using the Class 1-X Certificates3 in the CWALT 2006-6CB Trust as a representative

example—equals “the excess of (a) the weighted average of the Adjusted Net Mortgage Rates of

the Non-Discount Mortgage Loans in Loan Group 1 . . . , over (b) 5.50%.” PSA Preliminary

Statement, at 4 n.19. A “Non-Discount Mortgage Loan” is “[a]ny Mortgage Loan in a Loan

Group with an Adjusted Net Mortgage Rate that is greater than or equal to the Required Coupon

for such Loan Group.” PSA art. I, at I-17. The “Required Coupon” for Loan Group 1 is “5.50%

per annum.” PSA art. I, at I-28. Putting those definitions together, the Pass-Through Rate for the

Class 1-X Certificates equals (1) the weighted average Adjusted Net Mortgage Rates of all

Mortgage Loans with an Adjusted Net Mortgage Rate above 5.50% (2) minus 5.50%. As a

mathematical formula, this calculation may be represented as follows:


 Pass-Through Rate =
       Weighted Avg. Of Adjusted Net Mtg. Rate for Non-Discount Mtg. Loans – 5.50%



       2
            As detailed below, the definition of Class Optimal Interest Distribution Amount also
includes “Class Unpaid Interest Amounts,” which includes unreimbursed shortfalls in the
interest that was supposed to be paid in prior distributions. PSA art. I, at I-6.
       3
          The CWALT 2006-6CB Trust provides for two classes of IO senior certificates. For
clarity the Complaint focuses on only one of those classes—the Class 1-X Certificates.

                                                9
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 10 of 40




       27.     The Notional Amount. The “Notional Amount” for the Class 1-X Certificates is

“an amount equal to the aggregate of the Stated Principal Balances of the Non-Discount Mortgage

Loans in Loan Group 1 as of the Due Date in the preceding calendar month . . . .” PSA art. I, at I-

18–19. The “Stated Principal Balance” is the “unpaid principal balance of such Mortgage

Loan[s] as of [the] Due Date,” subject to certain adjustments not relevant here. PSA art. I, at I-31.

A “Non-Discount Mortgage Loan,” as explained above, is “[a]ny Mortgage Loan in a Loan

Group with an Adjusted Net Mortgage Rate that is greater than or equal to the Required Coupon

[i.e., 5.50%] for such Loan Group.” PSA art. I, at I-17. Putting those definitions together, the

Notional Amount for the Class 1-X Certificates equals the sum of the unpaid portions of the

principal balances of Mortgage Loans with an Adjusted Net Mortgage Rate above 5.50%. As a

mathematical formula, this calculation may be represented as follows:


 Notional Amount = Stated Principal Balance of Non-Discount Mtg. Loans


       28.     As noted above, the Trustee calculates the Class Optimal Interest Distribution

Amount for the Class 1-X Certificates by multiplying the Pass-Through Rate (calculated as

described in paragraph 26) by the “Notional Amount” (calculated as described in paragraph 27).

Broken down, the Class Optimal Interest Distribution Amount equals the product of (1) the

difference between (a) the weighted average spread of interest on the Non-Discount Mortgage

Loans, and (b) 5.50%, multiplied by (2) the Stated Principal Balance of those Non-Discount

Mortgage Loans. A mathematical formula for the calculation of the Class Optimal Interest

Distribution Amount, incorporating the formulas for calculating the Pass-Through Rate and the

Notional Amount, may be represented as follows:



                                                 10
           Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 11 of 40




 Class Optimal Interest Distribution Amount =
       (Weighted Avg. Of Adjusted Net Mtg. Rates For Non-Discount Mtg. Loans – 5.50%) *
       Stated Principal Balance Of Non-Discount Mtg. Loans


       29.     An example helps illustrate the mechanics of calculating the Class Optimal Interest

Distribution Amount. Consider a simplified RMBS trust with a Required Coupon of 5.00% that

is backed by ten mortgages, each equally weighted with a Stated Principal Balance of $100,000,

and the Adjusted Net Mortgage Rates set forth in the table below:

 Loan No.           1       2       3       4        5      6       7       8       9       10

 Adjusted Net       4.5%    4.6%    4.7%    4.8%     4.9%   5.1%    5.2%    5.3%    5.4%    5.5%
 Mortgage Rate

       30.     Loan numbers 1–5 are Discount Mortgage Loans, because their Adjusted Net

Mortgage Rate is below the Required Coupon of 5%. Loan numbers 6–10 are Non-Discount

Mortgage Loans, because their Adjusted Net Mortgage Rate is above the Required Coupon of 5%.

The Pass-Through Rate is determined by taking the weighted average of the Adjusted Net

Mortgage Rate for loan numbers 6–10 minus the Required Coupon of 5.00%.4

       31.     In this example, the Pass-Through Rate is 0.3% (i.e., Average (5.1%, 5.2%, 5.3%,

5.4%, 5.5%) – 5.0%). To calculate the Class Optimal Interest Distribution Amount, this Pass-

Through Rate is multiplied by the Notional Amount. The Notional Amount is the Stated Principal

Balance of the Non-Discount Mortgage Loans. Here, the Stated Principal Balance of the Non-

Discount Mortgage Loans is $500,000 (i.e., 5 Non-Discount Mortgage Loans * $100,000 Stated




       4
          The weighted average in our example is simply the average of the Adjusted Net
Mortgage Rate for loans 6–10 because they are assumed to be weighted equally.

                                                11
           Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 12 of 40



Principal Balance per Non-Discount Mortgage Loan).           Thus, the Class Optimal Interest

Distribution Amount is $1,500 (i.e., 0.3% * $500,000).

       C.      The Mortgage Rate

       32.     As shown above, the term Adjusted Net Mortgage Rate is used at two different

steps in the formula required to determine the Class Optimal Interest Distribution Amount for IO

senior certificates. First, the Adjusted Net Mortgage Rate of the Non-Discount Mortgage Loans

is a factor in the formula to calculate the Pass-Through Rate. Second, the Adjusted Net Mortgage

Rate determines whether a loan is a Non-Discount Mortgage Loan (i.e., a mortgage loan with an

interest rate greater than or equal to the Required Coupon) or a Discount Mortgage Loan (i.e., a

mortgage loan with an interest rate lower than the Required Coupon). And the Stated Principal

Balance of the Non-Discount Mortgage Loans alone is considered to determine the Notional

Amount by which the Pass-Through Rate is multiplied to calculate the Class Optimal Interest

Distribution Amount for the IO senior certificates.

       33.     “Adjusted Net Mortgage Rate” is defined, in the relevant part, as: “As to each

Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the sum of

the Trustee Fee Rate and the Master Servicing Fee Rate.” PSA art. I, at I-1.5 The PSAs define

“Mortgage Rate” as “[t]he annual rate of interest borne by a Mortgage Note from time to

time . . . .” PSA art. I, at I-17.6 Finally, the PSAs define “Mortgage Note” as “[t]he original




       5
         The Trustee Fee Rate is defined as, “[w]ith respect to each Mortgage Loan, 0.009% per
annum.” PSA art. I, at I-34. The Master Servicing Fee Rate is defined as, “[w]ith respect to each
Mortgage Loan, 0.25% per annum.” PSA art. I, at I-15. Neither is in dispute here.
       6
           The Mortgage Rate is reduced by “any interest premium charged by the mortgagee to
obtain or maintain any Primary Insurance Policy.” PSA art. I, at I-17. Those interest premiums
are not in dispute here.

                                                12
        Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 13 of 40



executed note or other evidence of indebtedness evidencing the indebtedness of a Mortgagor under

a Mortgage Loan.” Id.

III.   THE PARTIES’ DISPUTE REGARDING THE DEFINITION OF MORTGAGE
       RATE

       34.       Silian and the Trustee dispute the definition of Mortgage Rate and, specifically,

how that term as used in the calculation of the Class Optimal Interest Distribution Amount treats

any modifications made to the underlying loans’ mortgage rates after the issuance of the Covered

Trusts. For the reasons explained below, only Silian’s interpretation of the term Mortgage Rate is

consistent with the plain terms of the PSAs and the intended structure of the Covered Trusts.

       A.        Silian’s Interpretation Of Mortgage Rate Is Consistent With The
                 Unambiguous Terms Of The PSAs

       35.       Each Mortgage Note underlying the Covered Trusts provides an annual interest rate

that the mortgage borrower is contractually obligated to pay from time to time over the life of the

mortgage. This Complaint refers to this rate as the “Original Rate” throughout, as previously

defined above.

       36.       However, the Mortgage Note’s Original Rate may be altered prior to repayment in

full of the underlying mortgage loan. Modification of the Original Rate may occur through a

forbearance agreement (i.e., agreeing to temporarily forbear on the collection of a portion of the

interest) or other types of consensual modification (earlier defined collectively as, “Rate

Modifications”).      This Complaint refers to the new interest rate that results from a Rate

Modification as the “Modified Rate,” as previously defined above.

       37.       Silian asserts that the correct calculation of the Class Optimal Interest Distribution

Amount requires the Trustee to use the Original Rate as the Mortgage Rate. Silian’s approach is

consistent with the unambiguous terms of the PSAs, which define Mortgage Rate as the annual



                                                  13
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 14 of 40



rate of interest reflected in the original executed mortgage note, not the rate that exists after

subsequent Rate Modifications.

       38.     Specifically, “Mortgage Rate” is defined as “[t]he annual rate of interest borne by

a Mortgage Note,” which, in turn, is defined as “[t]he original executed note or other evidence of

indebtedness evidencing the indebtedness of a Mortgagor under a Mortgage Loan.” PSA art. I, at

I-17 (definitions of “Mortgage Rate” and “Mortgage Note”). Because the Original Rate is the only

rate that appears in the “original executed note or other evidence of indebtedness,” it is the only

rate that meets the definition of Mortgage Rate in the PSAs.

       B.      The Trustee’s Interpretation Of Mortgage Rate Is Not Faithful To The PSAs’
               Plain Terms And Controverts The Covered Trusts’ Intended Structure

       39.     The Trustee has been interpreting the term Mortgage Rate incorrectly—and

inconsistently—in its calculation of the Class Optimal Interest Distribution Amount for the IO

certificates in the Covered Trusts. As explained further below, although the Trustee uses the

Original Rate as the Mortgage Rate to determine whether a loan is a Non-Discount Mortgage Loan

in order to calculate the Notional Amount, the Trustee uses the Modified Rate as the Mortgage

Rate to calculate the Pass-Through Rate. The Trustee’s use of the Modified Rate to calculate the

Pass-Through Rate is not only inconsistent with the plain terms of the PSAs, but would lead to

absurd results that run counter to the intended structure and operation of the Covered Trusts.

       40.     The Trustee’s interpretation of Mortgage Rate as being the Modified Rate when

calculating the Pass-Through Rate is irreconcilable with the plain language of the Mortgage Rate

definition which, as described above, turns on the “annual rate of interest” in the “original executed

note or other evidence of indebtedness.” Id. Obviously, there is no way for Rate Modifications

which, by definition, occur after the execution of the original mortgage note to be reflected in the

“original executed note” for a mortgage loan. The Trustee’s use of the Modified Rate when


                                                 14
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 15 of 40



calculating the Pass-Through Rate thus violates the express terms of the PSAs’ definition of

Mortgage Rate.

       41.     Perhaps even more troublingly, the Trustee’s approach is internally inconsistent.

Although the Trustee uses the Modified Rate to determine the Mortgage Rate in calculating the

Pass-Through Rate, the Trustee then uses the Original Rate to determine the Mortgage Rate when

identifying which loans constitute Non-Discount Mortgage Loans to calculate the Notional

Amount. By assigning two starkly different meanings to a single term—Mortgage Rate—in the

same calculation, the Trustee’s method of determining the Class Optimal Interest Distribution

Amount violates the basic rule of contract interpretation requiring that the same term be interpreted

consistently in the same agreement. In addition, the Trustee’s interpretation cannot be reconciled

with numerous structural attributes of the Covered Trusts.

       42.     First, the Pass-Through Rate must be calculated using the Original Rate to preserve

the intended functioning and structure of the Covered Trusts. Interest-only (and principal-only)

certificates are included in the Covered Trusts to standardize the coupon derived from a diverse

pool of fixed-rate mortgages by stripping out certain cash flows. For Non-Discount Mortgage

Loans—those loans in the pool with an interest rate equal to or above the Required Coupon of

5.50%—the excess interest over 5.50% is stripped out and paid to the IO senior certificates. This

reduces the effective interest rate derived from the Non-Discount Mortgage Loans (after payment

of the IO senior certificates) to 5.50%, the Required Coupon. For Discount Mortgage Loans—

those loans in the pool with an interest rate below the Required Coupon of 5.50%—principal is

stripped out and paid to principal-only (or “PO”) certificates. This increases the effective interest

rate derived from the Discount Mortgage Loans (after payment of the PO certificates) to the

Required Coupon. In these two inverse ways, the Covered Trusts standardize the coupons received



                                                 15
           Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 16 of 40



across a pool of mortgage loans for purposes of passing through that standardized rate to

certificateholders.

       43.     If the PSAs permitted the Mortgage Rate to fluctuate over time, Rate Modifications

could cause Non-Discount Mortgage Loans to become Discount Mortgage Loans. This would

increase cash flow to the PO certificates at the expense of the non-PO certificates. See PSA

§ 4.02(a)(1)(iv)(x), (y). As the balance of Discount Mortgage Loans increased over time, the

amount of principal stripped out and paid to PO certificates would increase in proportion, reducing

the amount of principal left over for the non-PO investors.7 Transferring principal balances from

non-PO certificates to PO certificates like this would subvert the intended structure of the Trust by

generating windfall cash flow to the PO certificates at the expense of the other classes of Senior

Certificates. Thus, for the Covered Trusts to function in their intended fashion, the Mortgage Rate

must be the Original Rate.8



       7
           For example, under the CWALT 2006-6CB Trust PSA, after payment of interest at the
Class Optimal Interest Distribution Amount, remaining funds are allocated as principal repayments
among the PO certificates and the non-PO certificates based on the PO Formula Principal Amount
and the Non-PO Formula Principal Amount, respectively. PSA § 4.02(a)(1)(iv)(x), (y). If Rate
Modifications could cause Non-Discount Mortgage Loans to become Discount Mortgage Loans,
the PO Formula Principal Amount would increase and the Non-PO Formula Principal Amount
would decrease, thus stripping out more principal to the PO certificates and leaving less principal
for the non-PO certificates. See PSA art. I, at I-17–18 (definition of “Non-PO Formula Principal
Amount”); id. at I-22–23 (definition of “PO Formula Principal Amount”); id. at I-23 (definition of
“PO Percentage,” providing a formula that results in an increased PO Percentage for each Discount
Mortgage Loan appearing in a Loan Group). Ultimately, this method would reduce the amounts
available to make principal repayments to the non-PO certificates regardless of available cash flow
to the Trust as a whole. Such an outcome would contravene the structure of the Covered Trusts
and market expectations.
       8
          The Trustee appears to acknowledge that using the Modified Rate to determine whether
loans constitute Non-Discount Mortgage Loans or Discount Mortgage Loans would subvert the
intent of the structure. Rather than recognizing that this compels the Original Rate to be used for
all purposes, however, the Trustee instead selectively uses the Original Rate solely for determining
what constitutes Non-Discount Mortgage Loans or Discount Mortgage Loans. As discussed
above, such inconsistency is impermissible under canons of contract construction.

                                                 16
            Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 17 of 40



        44.     Second, the Trustee’s approach leads to a commercially unreasonable result

because it would subordinate AAA-rated Senior Certificates (which, by definition, include the IO

senior certificates) to lower-rated and expressly denominated “Subordinated Certificates,”9 and

treat interest shortfalls on modified Mortgage Loans differently than interest shortfalls on

unmodified Mortgage Loans. Although the PSAs require that interest shortfalls be treated as a

Realized Loss—borne by the junior-most principal balance certificates upon the disposition of a

defaulted Mortgage Loan—the Trustee’s approach transforms these same shortfalls into losses

borne solely by the IO senior certificates when there is a Rate Modification. This result has no

basis in either the language of the PSAs or structure of the Covered Trusts.

        45.     The PSAs expressly incorporate interest shortfalls not recovered upon disposition

of a defaulted Mortgage Loan in the PSAs’ definition of “Realized Loss.” See PSA art. I, at I-25–

26 (defining “Realized Loss” as including “[w]ith respect to each Liquidated Mortgage Loan . . .

interest at the Adjusted Net Mortgage Rate from” the time when “interest was last paid or advanced

(and not reimbursed)” until the date when “Liquidation Proceeds are required to be distributed”).

A Realized Loss—including these interest shortfalls—reduces the principal amount owing to the

junior-most certificates outstanding (and thus also the interest owing on those certificates going

forward). PSA § 4.04. In this way, the PSA imposes interest shortfalls on the junior certificates

before the senior certificates, thus preserving the subordination priorities in the capital structure.

The IO senior certificates are not entitled to principal payments and, therefore, do not suffer any

direct loss as a result of this Realized Loss.10


        9
         The “Subordinated Certificates” are defined as the Class M and Class B Certificates.
See PSA art. I, at I-32; PSA Preliminary Statement, at 13.
        10
           A Realized Loss does indirectly reduce the Class Optimal Interest Distribution Amount
paid to the IO senior certificates. This indirect reduction occurs because a Realized Loss reduces
the Notional Amount, which is a factor in the calculation of the Class Optimal Interest Distribution
                                                   17
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 18 of 40



       46.     The Trustee’s method of calculating the Class Optimal Interest Distribution

Amount for the IO certificates, on the other hand, requires that the IO senior certificates bear all

of the losses associated with interest shortfalls on Mortgage Loans with Rate Modifications. The

Trustee accounts for interest shortfalls by reducing the Pass-Through Rate that applies only to the

IO senior certificates. By reducing this Pass-Through Rate, the interest shortfalls are applied to

reduce payments to the IO senior certificates—which are defined as Senior Certificates under the

PSAs, see PSA Preliminary Statement, at 12–13—before a Realized Loss is applied to write down

the Subordinated Certificates.     The AAA-rated IO senior certificates are the only Senior

Certificates whose interests are subordinated to lower-rated junior certificates in this manner—

nothing in the PSAs supports this structure. The Covered Trusts’ offering documents represent to

investors, “The rights of the holders of the subordinated certificates to receive distributions with

respect to the mortgage loans will be subordinated to the rights of the holders of the senior

certificates . . . .” Prospectus Supplement, at S-135. The Trustee’s approach is irreconcilable with

this intended structure, and furthermore would conflict with the rating agencies having issued

AAA-ratings for the IO senior certificates while issuing lower ratings for the Subordinated

Certificates (reflecting their intended lower creditworthiness).

       47.     The Trustee’s approach also creates a stark disparity between the impact of interest

shortfalls on unmodified Mortgage Loans and the impact of interest shortfalls on modified

Mortgage Loans. For unmodified Mortgage Loans, a shortfall in interest paid by the borrower is

treated as a Realized Loss reducing the principal balance of junior certificates, starting with the

Subordinated Certificates and only after that followed by the Senior Certificates. But for modified



Amount. By reducing the Notional Amount, however, a Realized Loss does not reduce the Pass-
Through Rate or require the IO senior certificates to bear the consequences of interest shortfalls
ahead of the Subordinated Certificates or other Senior Certificates.

                                                 18
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 19 of 40



Mortgage Loans, the Trustee’s approach transforms that same shortfall into a loss for the IO senior

certificates, based solely on the Master Servicer’s decision to modify the Mortgage Loan.11 If the

decision by the Master Servicer to modify a mortgage loan could result in such radically different

treatment of interest shortfalls, surely the PSAs or the offering materials would disclose such a

risk. Yet both are silent on this point.

       48.     Third, the Trustee’s approach results in the double counting of certain interest

shortfalls on modified Mortgage Loans as both a Realized Loss and a reduction of the Class

Optimal Interest Distribution Amount for the IO senior certificates, which would contravene the

fundamental pass-through structure of the Covered Trusts by unnecessarily inflating losses

imposed on the certificates over and above losses suffered by the underlying Mortgage Loans.

       49.     In particular, each Covered Trust specifies two circumstances where interest

shortfalls caused by modifications are not a Realized Loss (which would reduce the principal

amount of the junior certificates), but instead, reduce interest paid to all interest-bearing

certificates—albeit on a pro rata basis, and not concentrated on the IO senior certificates.

Specifically, the PSAs provide that interest shortfalls caused by (i) a court order reducing the

interest owed on a Mortgage Loan (a “Debt Service Reduction”) and (ii) a reduction in the interest

rate owed on a Mortgage Loan based on the Servicemembers Relief Act, or other similar state

statutes (“Relief Act Reductions”) will reduce pro rata the Class Optimal Interest Distribution



       11
            A similarly irreconcilable outcome results with temporary reductions in interest paid
on modified Mortgage Loans—such as interest shortfalls resulting from forbearance agreements.
The Trustee’s approach treats these temporary reductions as a permanent loss of interest for IO
senior certificates, without providing any way for the IO senior certificates to recover those losses
if and when the temporary reductions are ultimately repaid upon the disposition of the modified
Mortgage Loan. This too stands in stark contrast to the treatment of interest shortfalls on
unmodified Mortgage Loans, which are treated as a Realized Loss and reimbursed in the future as
“Subsequent Recoveries” if they are ultimately recovered upon disposition. See PSA § 4.02(f).

                                                 19
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 20 of 40



Amount owed to all interest-bearing certificates (including the IO senior certificates, the other

interest-bearing Senior Certificates, and the interest-bearing Subordinated Certificates). PSA

§ 4.02(d).12

       50.     If these specific Rate Modifications were also accounted for in calculating the Pass-

Through Rate of the IO senior certificates, as required by the Trustee’s approach, they would be

taken out of the distribution to certificateholders twice—once as a pro rata reduction of the Class

Optimal Interest Distribution Amount to all interest-bearing certificates and once as a reduction in

the Pass-Through Rate to the IO senior certificates only. Such a result would subvert the pass-

through structure of the Covered Trusts, by imposing losses on the certificates that are not tied to

losses on the underlying mortgage loans. See PSA art. I, at I-25–26 (defining “Realized Loss” as

occurring upon actual losses incurred on underlying mortgage loans); id. at I-9, I-26 (defining

“Debt Service Reduction” and “Relief Act Reductions” as an actual reduction in the interest rate

on the underlying mortgage loans).

       51.     Moreover, the PSAs’ identification of two specific circumstances where Rate

Modifications reduce interest paid to the certificates strongly suggests that the same result was not

intended in other circumstances. If it were, the PSAs would specifically provide for that treatment,

as they do for Debt Service Reduction and Relief Act Reduction. Because the PSAs specifically



       12
             Though Silian’s position is that other interest shortfalls in the context of a modified
Mortgage Loan are a Realized Loss, to the extent the Court disagrees, the PSAs’ treatment of these
specific interest shortfalls as reducing the Class Optimal Interest Distribution Amount paid to all
interest-bearing certificates on a pro rata basis is significant. At the very least, the Trustee should
follow the PSAs’ guidance and apply these other interest shortfalls in the same manner—i.e., pro
rata to all interest bearing certificates. Allocation of interest shortfalls associated with Rate
Modifications pro rata among all interest-bearing certificates would significantly increase the
Class Optimal Interest Distribution Amounts owed to the IO senior certificates relative to the
Trustee’s current approach, which inexplicably allocates these interest shortfalls to the IO senior
certificates only.

                                                  20
           Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 21 of 40



contemplate that interest shortfalls will be treated as a Realized Loss upon the disposition of

defaulted Mortgage Loans and do not specifically provide that Rate Modifications should reduce

the Class Optimal Interest Distribution Amounts owed on any interest-bearing certificates, such

shortfalls should plainly be treated as a Realized Loss.

          52.   For all these reasons, Silian requested that the Trustee change its approach to

calculating the Pass-Through Rate for IO senior certificates issued by the Covered Trusts. The

Trustee has refused to do so.

IV.       THE SENIOR IO CERTIFICATES ARE ENTITLED TO THE DISTRIBUTION OF
          PAST INTEREST SHORTFALLS AS CLASS UNPAID INTEREST AMOUNTS

          53.   The PSAs for the Covered Trusts specifically contemplate that the interest actually

paid on a given Distribution Date to the Senior Certificates, including the IO senior certificates,

might be less than the amount owed to the holders of those certificates based on the Class Optimal

Interest Distribution Amount and direct the Trustee how to address this situation. The PSAs define

the difference between the Class Optimal Interest Distribution Amount and the amount of interest

actually distributed to a given class of certificates as the “Class Interest Shortfall.” The Class

Interest Shortfall equals “the amount by which the amount described in clause (i) of the definition

of Class Optimal Interest Distribution Amount for such Class exceeds the amount of interest

actually distributed on such Class on such Distribution Date pursuant to clause (i).” PSA art. I, at

I-6. The PSAs aggregate these Class Interest Shortfalls over time into “Class Unpaid Interest

Amounts” for each Class of interest-bearing certificates. Class Unpaid Interest Amounts are

defined as “the amount by which the aggregate Class Interest Shortfalls for such Class on prior

Distribution Dates exceeds the amount distributed” through the distribution waterfall. PSA art. I,

at I-6.




                                                21
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 22 of 40



        54.     The PSAs then require that these shortfall amounts be repaid at the next Distribution

Date as part of the Class Optimal Interest Distribution Amount for each class of interest-bearing

Senior Certificates at the top of the distribution waterfall. Specifically, the PSAs define Class

Optimal Interest Distribution Amount to include “any Class Unpaid Interest Amounts for such

Class . . . .” PSA art. I, at I-6. The Class Optimal Interest Distribution Amount, including the

Class Unpaid Interest Amounts, for each class of the Senior Certificates is then distributed in the

first-priority position under Section 4.02(a)(1)(ii) of the distribution waterfall, before any principal

amounts are distributed.

        55.     As a result of the Trustee’s historical miscalculation of the Pass-Through Rate, the

Covered Trusts have made historical interest payments to the IO senior certificates that are below

the Class Optimal Interest Distribution Amount owed thereon. These shortfalls meet the definition

of Class Interest Shortfalls and, in the aggregate, meet the definition of the Class Unpaid Interest

Amounts for each class of IO senior certificates. The Trustee is required to incorporate such

amounts into the definition of the Class Optimal Interest Distribution Amount for the IO senior

certificates and repay those amounts in accordance with the distribution waterfall.

V.      THE TRUSTEE’S CONDUCT IN CALCULATING INTEREST OWED TO IO
        SENIOR CERTIFICATES IS AT LEAST NEGLIGENT

        56.     The Trustee’s historical use of the Modified Rate in calculating the Pass-Through

Rate was at minimum negligent. Its interpretation of the definition of Mortgage Rate as accounting

for Rate Modifications not only violates the plain terms and structure of the Covered Trusts but

also requires the Trustee to apply a single term in two diametrically opposite ways in performing

a single calculation—an approach that is absurd and improper on its face.

        57.     The conduct of other trustees charged with administering the vast majority of

RMBS trusts formed prior to the financial crisis confirms the Trustee’s negligence here. Interest-


                                                  22
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 23 of 40



only certificates like those at issue here are common in RMBS trusts from the mid-2000s holding

pools of fixed-rate mortgages. It is standard for this type of IO certificate to require calculation of

the interest payment (i.e., the Class Optimal Interest Distribution Amount here) using the

unmodified interest rate on the underlying mortgage loans, without regard to Rate Modifications

not appearing in the original note, just like the PSAs for the Covered Trusts here. In sharp contrast

to the Trustee’s mishandling of the calculation under the PSAs for the Covered Trusts, the four

other major trustees for pre–financial crisis RMBS (Deutsche Bank, US Bank, HSBC, and Wells

Fargo) have uniformly performed the calculation of the IO certificate interest payments correctly.

       58.     In one particularly compelling example, Deutsche Bank employed the correct

approach in its role as the trustee for a Residential Asset Securitization Trust, or “RAST,” shelf of

RMBS trusts (the “RAST Trusts”), the relevant excerpts of which are attached hereto as Exhibit

B. The RAST Trust PSAs contain materially identical definitions to those in the Covered Trust

PSAs. Like the Covered Trust PSAs, the RAST Trust PSAs define Mortgage Rate as “[t]he annual

rate of interest borne by a Mortgage Note from time to time (net of the interest premium for any

Lender PMI Loan).” See, e.g., RAST 2005-A15 Trust PSA, at 30. And the RAST Trust PSAs,

like the Covered Trust PSAs, define the Mortgage Note as “[t]he original executed note or other

evidence of the indebtedness of a Mortgagor under a Mortgage Loan.” Id. The definitions of

Adjusted Net Mortgage Rate and Non-Discount Mortgage Loan, and the formula for calculating

the Pass-Through Rate for the IO senior certificates, are also substantively identical. Applying

these very same terms in the RAST Trust PSAs, Deutsche Bank correctly uses the Original Rate

to determine the Pass-Through Rate for the IO senior certificates.




                                                  23
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 24 of 40



       59.     That the Trustee’s market peers have uniformly applied the calculation of the

interest payments on analogous IO certificates correctly shows that the Trustee’s conduct in respect

of the Covered Trusts falls well short of industry standards of care.

       60.     While the Trustee’s miscalculation of the Class Optimal Interest Distribution

Amount for the Covered Trusts was the product of at least negligence prior to this year, its recent

conduct amounts to willful disregard for investors’ rights. In February 2018, Silian contacted the

Trustee regarding its calculation error and explained why the Trustee’s approach is inconsistent

with both the clear terms of the PSAs and the overall structure of the Covered Trusts. After failing

to receive any explanation from the Trustee for its calculation methodology, Silian followed up

with a detailed letter to the Trustee on May 4, 2018, explaining the proper calculation methodology

and why the Trustee’s calculation methodology was patently incorrect.

       61.     While the Trustee acknowledged that Silian was entitled to an explanation for the

Trustee’s calculations of the amounts paid on the IO senior certificates, no explanation was

forthcoming. Indeed, for approximately six months, despite weekly requests—many of which

were not even acknowledged by the Trustee—the Trustee refused to defend its approach or do

anything to address Silian’s concerns. Then, in discussions in October 2018, the Trustee finally

attempted to articulate a basis for its approach to calculating interest payments to the IO senior

certificates but was still unable to address fundamental flaws to its approach that Silian had

identified and that are stated above.

       62.     Nevertheless, Silian continued to engage with the Trustee regarding its calculation

of the amounts paid to the IO senior certificates in an attempt to facilitate an efficient process for

economically interested investors in the Covered Trusts to obtain a judicial determination of the

proper Class Optimal Interest Distribution Amount. These discussions, which were also hampered



                                                 24
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 25 of 40



by the Trustee’s repeated delays, culminated in a November 30, 2018 letter from the Trustee

refusing to act and stating obliquely that a process for judicial determination of the Class Optimal

Interest Distribution Amount would not be “in the interest of the Trusts.” A copy of the Trustee’s

November 30, 2018 letter is attached hereto as Exhibit C. Silian continued to engage with the

Trustee thereafter to explore other alternatives to resolving the parties’ dispute but reached a final

impasse on December 10, 2018.           The Trustee’s refusal to correct its calculation error or

meaningfully address the reasons set forth herein as to why its calculation is incorrect has left

Silian with no recourse but to initiate this action.

        63.     The Trustee’s refusal to correct its calculation of the Class Optimal Interest

Distribution Amount has caused Silian significant harm that continues to this day. During its

discussions with Silian regarding the proper calculation of the Class Optimal Interest Distribution

Amount—apparently aware that its approach was subject to challenges that it was unable to

address—the Trustee not only continued to underpay the IO senior certificates but also failed to

escrow the funds that were the subject of the dispute, resulting in them being distributed out of the

Covered Trusts. The underpayments on the IO certificates since February 2018 have resulted in

Silian receiving millions of dollars less than it was entitled to in the last ten months alone.

        64.     In light of the Trustee’s breaches and failure to abide by its minimum standard of

care, to the extent Class Unpaid Interest Amounts are insufficient to reimburse the IO senior

certificates held by Silian for past shortfalls, Silian seeks to recover these amounts from the Trustee

in the form of damages.




                                                  25
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 26 of 40



                                      CAUSES OF ACTION

                                           COUNT I
                                     DECLARATORY JUDGMENT

        65.     Silian repeats and realleges the foregoing allegations as though they were fully set

forth in this paragraph.

        66.     Silian is the beneficial owner of IO senior certificates issued by each of the Covered

Trusts and is entitled to exercise all of its rights under the PSAs in respect of those certificates.

        67.     Under the PSAs, the Trustee is required to calculate the appropriate amounts owed

to certificateholders in the Covered Trusts on each Distribution Date in accordance with the

distribution waterfall in the PSAs. PSA § 4.02(a)(1)–(4). The IO senior certificates are entitled to

interest as the Class Optimal Interest Distribution Amount. PSA § 4.02(a)(1).

        68.     The Class Optimal Interest Distribution Amount for the IO senior certificates equals

the Pass-Through Rate multiplied by the Notional Amount. PSA art. I, at I-6.

        69.     The Pass-Through Rate equals the weighted average of the Adjusted Net Mortgage

Rates for the Non-Discount Mortgage Loans minus the Required Coupon. PSA Preliminary

Statement, at 4 n.19.

        70.     The Adjusted Net Mortgage Rates of the underlying Mortgage Loans used in the

formula for determining the Pass-Through Rate are calculated based on the Mortgage Rates of the

underlying Mortgage Loans. PSA art. I, at I-1.

        71.     The PSAs define “Mortgage Rate” as “[t]he annual rate of interest borne by a

Mortgage Note from time to time, net of any interest premium charged by the mortgagee to obtain

or maintain any Primary Insurance Policy.” PSA art. I, at I-17. The PSAs define “Mortgage Note”

as “[t]he original executed note or other evidence of indebtedness evidencing the indebtedness of

a Mortgagor under a Mortgage Loan.” Id.


                                                  26
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 27 of 40



       72.     Historically, the Trustee has defined the Mortgage Rate as the Modified Rate in

calculating the Adjusted Net Mortgage Rate used to determine the Pass-Through Rate. This

approach violates the PSAs, which defines the Mortgage Rate as the Original Rate.

       73.     The Trustee’s miscalculation of the Pass-Through Rate has resulted in

underpayment of interest to the IO senior certificates, which continues to occur today.

       74.     The PSAs define the difference between the Class Optimal Interest Distribution

Amount and the amount of interest actually distributed to a given class of certificates as the “Class

Interest Shortfall.” PSA art. I, at I-6. The PSAs aggregate Class Interest Shortfalls over time into

“Class Unpaid Interest Amounts” for each Class of interest-bearing certificates. Id. Class Unpaid

Interest Amounts are included in the definition of the Class Optimal Interest Distribution Amount

that must be paid to IO senior certificates in the top-priority position of the distribution waterfall.

Id.

       75.     The historical underpayment of interest to the IO senior certificates caused by the

Trustee’s calculation error meet the definition of Class Unpaid Interest Amounts. They therefore

must be incorporated into the definition of the Class Optimal Interest Distribution Amount owed

to the IO senior certificates and distributed in accordance with the distribution waterfall.

       76.     Silian alerted the Trustee to its calculation error and requested that the Trustee

correct its method for calculating the Class Optimal Interest Distribution Amount for IO senior

certificates issued by the Covered Trusts. The Trustee has refused to do so.

       77.     Accordingly, an actual and justiciable controversy exists between the parties

regarding the proper calculation of the Pass-Through Rate and Silian’s entitlement to any historical

underpayments caused by the Trustee’s miscalculation of the Class Optimal Interest Distribution

Amount as Class Unpaid Interest Amounts. The controversy is of sufficient immediacy and reality



                                                  27
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 28 of 40



to warrant declaratory relief under 28 U.S.C. § 2201, as Silian has suffered, and continues to suffer,

losses due to the Trustee’s miscalculation of the Pass-Through Rate.

       78.      Silian therefore is entitled to a declaration that:

             a. the Trustee is obligated to calculate the Mortgage Rate used to determine the Class

Optimal Interest Distribution Amount for the IO senior certificates issued by the Covered Trusts

using the Original Rate and not the Modified Rate; and

             b. the Trustee is obligated to treat historical shortfalls in interest paid to the IO senior

certificates as Class Unpaid Interest Amounts and distribute those Class Unpaid Interest Amounts

to the IO senior certificates out of future cash flows to the Covered Trusts in accordance with the

distribution waterfall in the PSAs.

                                            COUNT II
                                        BREACH OF CONTRACT

       79.      Silian repeats and realleges the foregoing allegations as though they were fully set

forth in this paragraph.

       80.      At all relevant times, the Trustee was a party to the PSAs, which are valid,

enforceable contracts. Silian is the beneficial owner of IO senior certificates issued by each of the

Covered Trusts and is an intended third-party beneficiary of the PSAs entitled to exercise all of its

rights under the PSAs in respect of those certificates.

       81.      Under the PSAs, the Trustee is required to calculate the appropriate amounts owed

to certificateholders in the Covered Trusts on each Distribution Date in accordance with the

distribution waterfall in the PSAs. PSA § 4.02(a)(1)–(4). The IO senior certificates are entitled to

interest as the Class Optimal Interest Distribution Amount. PSA § 4.02(a)(1).

       82.      The Class Optimal Interest Distribution Amount for the IO senior certificates equals

the Pass-Through Rate multiplied by the Notional Amount. PSA art. I, at I-6.


                                                   28
        Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 29 of 40



       83.     The Pass-Through Rate equals the weighted average of the Adjusted Net Mortgage

Rates for the Non-Discount Mortgage Loans minus the Required Coupon. PSA Preliminary

Statement, at 4 n.19.

       84.     The Adjusted Net Mortgage Rates of the underlying Mortgage Loans used in the

formula for determining the Pass-Through Rate is calculated based on the Mortgage Rates of the

underlying Mortgage Loans. PSA art. I, at I-1.

       85.     The PSAs define “Mortgage Rate” as “[t]he annual rate of interest borne by a

Mortgage Note from time to time, net of any interest premium charged by the mortgagee to obtain

or maintain any Primary Insurance Policy.” PSA art. I, at I-17. The PSAs define “Mortgage Note”

as “[t]he original executed note or other evidence of indebtedness evidencing the indebtedness of

a Mortgagor under a Mortgage Loan.” Id.

       86.     Historically, the Trustee has defined the Mortgage Rate as the Modified Rate in

calculating the Adjusted Net Mortgage Rate used to determine the Pass-Through Rate. This

approach violates the PSAs, which defines the Mortgage Rate as the Original Rate.

       87.     The Trustee’s miscalculation of the Pass-Through Rate has resulted in

underpayment of interest to the IO senior certificates, which continues to occur today.

       88.     Silian alerted the Trustee to its calculation error and requested that the Trustee

correct its method for calculating the Class Optimal Interest Distribution Amount for IO senior

certificates issued by the Covered Trusts. The Trustee has refused to do so in the face of

overwhelming evidence that its approach is incorrect.

       89.     The Trustee’s historical miscalculation of the Class Optimal Interest Distribution

Amount was at least negligent and is a breach of the Trustee’s duties under the PSAs for which

the Trustee is liable. The Trustees continued miscalculation of the Class Optimal Interest



                                                 29
           Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 30 of 40



Distribution Amount after being alerted to its error by Silian in February 2018 is a knowing and

intentional breach of the PSAs.

       90.     Silian is thus entitled to damages, in an amount to be determined at trial, for losses

caused as a direct and proximate result of the Trustee’s negligent breaches of the PSAs, to the

extent that reimbursement for historical shortfalls in interest paid to the IO senior certificates as

Class Unpaid Interest Amounts is insufficient to reimburse Silian for all historical shortfalls.

                                     PRAYER FOR RELIEF

               WHEREFORE, Silian respectfully requests judgment against the Trustee as

follows:

       A.          Declaring that the Trustee is obligated to calculate the Mortgage Rate used to

determine the Class Optimal Interest Distribution Amount for the IO senior certificates issued by

the Covered Trusts using the Original Rate and not the Modified Rate;

       B.          Declaring that the Trustee is obligated to treat historical shortfalls in interest

paid to the IO senior certificates as Class Unpaid Interest Amounts and must distribute those Class

Unpaid Interest Amounts to the IO senior certificates out of future cash flows to the Covered Trusts

in accordance with the distribution waterfall in the PSAs;

       C.          Awarding damages to Silian in an amount to be proven at trial, to the extent that

reimbursement for historical shortfalls in interest paid to the IO senior certificates as Class Unpaid

Interest Amounts is insufficient to reimburse Silian for all historical shortfalls, along with pre-

judgment and post-judgment interest on such amount;

       D.          Granting such other additional and different relief as the Court may deem just

and proper.




                                                 30
      Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 31 of 40



Dated: New York, New York                QUINN EMANUEL URQUHART &
       December 14, 2018                 SULLIVAN, LLP

                                  By:
                                         Jonathan E. Pickhardt
                                         Maaren Shah
                                         Blair A. Adams
                                         Neil T. Phillips

                                         51 Madison Avenue, 22nd Floor
                                         New York, New York 10010
                                         (212) 849-7000
                                         jonpickhardt@quinnemanuel.com
                                         maarenshah@quinnemanuel.com
                                         blairadams@quinnemanuel.com
                                         neilphillips@quinnemanuel.com

                                         Attorneys for Plaintiff Silian Ventures LLC




                                    31
Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 32 of 40




             APPENDIX A
      Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 33 of 40



                               APPENDIX A
                           List of Covered Trusts

1.    CWALT 2007-J2        36.   CWALT 2006-12CB      71.    CWALT 2004-J6
2.    CWALT 2006-16CB      37.   CWALT 2006-7CB       72.    CWALT 2004-J8
3.    CWALT 2006-15CB      38.   CWALT 2006-13T1      73.    CWALT 2005-J1
4.    CWALT 2006-14CB      39.   CWHL 2006-10         74.    CWALT 2005-85CB
5.    CWALT 2006-J3        40.   CWALT 2006-J5        75.    CWALT 2005-86CB
6.    CWALT 2006-17T1      41.   CWHL 2006-8          76.    CWALT 2005-80CB
7.    CWALT 2006-24CB      42.   CWHL 2007-1          77.    CWALT 2005-83CB
8.    CWALT 2006-30T1      43.   CWHL 2006-16         78.    CWALT 2006-J1
9.    CWALT 2006-36T2      44.   CWHL 2006-17         79.    CWALT 2006-2CB
10.   CWALT 2007-7T2       45.   CWHL 2007-13         80.    CWALT 2006-8T1
11.   CWALT 2006-18CB      46.   CWHL 2007-12         81.    CWALT 2006-5T2
12.   CWALT 2006-21CB      47.   CWHL 2007-15         82.    CWALT 2006-4CB
13.   CWALT 2006-46        48.   CWHL 2007-21         83.    CWALT 2006-6CB
14.   CWALT 2007-18CB      49.   CWALT 2007-8CB       84.    CWALT 2006-J2
15.   CWALT 2007-25        50.   CWALT 2007-11T1      85.    CWALT 2006-9T1
16.   CWALT 2007-16CB      51.   CWALT 2007-9T1       86.    CWHL 2005-J2
17.   CWHL 2007-18         52.   CWALT 2007-12T1      87.    CWHL 2007-J1
18.   CWHL 2007-17         53.   CWALT 2007-13        88.    CWHL 2006-J4
19.   CWHL 2007-11         54.   CWALT 2007-19        89.    CWALT 2006-31CB
20.   CWHL 2007-16         55.   CWALT 2007-22        90.    CWALT 2006-40T1
21.   CWHL 2007-19         56.   CWALT 2007-15CB      91.    CWALT 2006-42
22.   CWHL 2007-20         57.   CWALT 2007-23CB      92.    CWALT 2006-41CB
23.   CWHL 2007-4          58.   CWALT 2007-21CB      93.    CWALT 2006-43CB
24.   CWHL 2007-7          59.   CWALT 2007-24        94.    CWALT 2007-2CB
25.   CWHL 2007-5          60.   CWALT 2007-17CB      95.    CWALT 2006-45T1
26.   CWHL 2007-9          61.   CWALT 2007-20        96.    CWALT 2007-J1
27.   CWHL 2008-1          62.   CWHL 2006-11         97.    CWALT 2007-3T1
28.   CWHL 2007-8          63.   CWHL 2006-J3         98.    CWALT 2007-6
29.   CWHL 2007-10         64.   CWHL 2007-6          99.    CWALT 2007-14T2
30.   CWALT 2004-J10       65.   CWHL 2006-21         100.   CWALT 2007-5CB
31.   CWALT 2005-J3        66.   CWHL 2006-13         101.   CWALT 2005-67CB
32.   CWALT 2005-J7        67.   CWHL 2006-18         102.   CWALT 2005-74T1
33.   CWALT 2005-J8        68.   CWHL 2006-19         103.   CWALT 2005-J14
34.   CWALT 2005-J9        69.   CWHL 2007-2          104.   CWALT 2005-J11
35.   CWALT 2006-11CB      70.   CWALT 2004-J2        105.   CWALT 2005-73CB

                                    A-1
       Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 34 of 40



106.   CWALT 2005-60T1      144.   CWHL 2005-J4
107.   CWALT 2005-57CB      145.   CWHL 2005-30
108.   CWALT 2005-65CB      146.   CWHL 2006-1
109.   CWALT 2005-79CB      147.   CWHL 2006-J1
110.   CWALT 2005-77T1      148.   CWHL 2006-9
111.   CWHL 2004-J7         149.   CWHL 2003-J3
112.   CWHL 2004-J5         150.   CWALT 2003-J2
113.   CWALT 2003-J3        151.   CWHL 2003-J8
114.   CWHL 2003-J15        152.   CWALT 2006-J4
115.   CWHL 2004-J1         153.   CWALT 2006-J6
116.   CWHL 2004-J2         154.   CWALT 2006-J7
117.   CWHL 2004-J3         155.   CWALT 2007-1T1
118.   CWHL 2004-J6         156.   CWALT 2005-1CB
119.   CWHL 2005-J3
120.   CWHL 2004-J8
121.   CWHL 2004-J9
122.   CWALT 2006-20CB
123.   CWALT 2006-29T1
124.   CWALT 2006-19CB
125.   CWALT 2006-23CB
126.   CWALT 2006-28CB
127.   CWALT 2006-25CB
128.   CWALT 2006-26CB
129.   CWALT 2006-32CB
130.   CWALT 2006-27CB
131.   CWALT 2006-34
132.   CWALT 2006-33CB
133.   CWALT 2006-35CB
134.   CWALT 2007-4CB
135.   CWALT 2006-39CB
136.   CWALT 2005-70CB
137.   CWALT 2005-64CB
138.   CWALT 2005-J10
139.   CWALT 2005-J13
140.   CWALT 2005-75CB
141.   CWHL 2006-J2
142.   CWHL 2006-6
143.   CWHL 2005-27

                                     A-2
Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 35 of 40




             APPENDIX B
        Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 36 of 40



                                         APPENDIX B
                       Glossary Of Defined Terms Used In The Complaint

Adjusted Net Mortgage Rate................................ (Defined at Compl. ¶ 33.) PSA art. I, at I-1.
        As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage
        Rate less the sum of the Trustee Fee Rate and the Master Servicing Fee Rate. For
        purposes of determining whether any Substitute Mortgage Loan is a Discount Mortgage
        Loan or a Non-Discount Mortgage Loan and for purposes of calculating the applicable
        PO Percentage and the applicable Non-PO Percentage, each Substitute Mortgage Loan
        shall be deemed to have an Adjusted Net Mortgage Rate equal to the Adjusted Net
        Mortgage Rate of the Deleted Mortgage Loan for which it is substituted.

Class Interest Shortfall .........................................(Defined at Compl. ¶ 53.) PSA art. I, at I-6.
        As to any Distribution Date and Class, the amount by which the amount described in
        clause (i) of the definition of Class Optimal Interest Distribution Amount for such Class
        exceeds the amount of interest actually distributed on such Class on such Distribution
        Date pursuant to such clause (i).

Class Optimal Interest Distribution Amount .....(Defined at Compl. ¶ 25.) PSA art. I, at I-6.
        With respect to any Distribution Date and interest bearing Class or, with respect to any
        interest-bearing Component, the sum of (i) one month’s interest accrued during the
        related Interest Accrual Period at the Pass-Through Rate for such Class on the related
        Class Certificate Balance, Component Balance, Notional Amount or Component
        Notional Amount, as applicable, immediately prior to such Distribution Date, subject to
        reduction as provided in Section 4.02(d) and (ii) any Class Unpaid Interest Amounts for
        such Class or Component.

Class Unpaid Interest Amounts ...........................(Defined at Compl. ¶ 53.) PSA art. I, at I-6.
        As to any Distribution Date and Class of interest bearing Certificates, the amount by
        which the aggregate Class Interest Shortfalls for such Class on prior Distribution Dates
        exceeds the amount distributed on such Class on prior Distribution Dates pursuant to
        clause (ii) of the definition of Class Optimal Interest Distribution Amount.

Debt Service Reduction.........................................(Defined at Compl. ¶ 49.) PSA art. I, at I-9.
        With respect to any Mortgage Loan, a reduction by a court of competent jurisdiction in
        a proceeding under the Bankruptcy Code in the Scheduled Payment for such Mortgage
        Loan which became final and non-appealable, except such a reduction resulting from a
        Deficient Valuation or any reduction that results in a permanent forgiveness of principal.

Discount Mortgage Loan ....................................(Defined at Compl. ¶ 32.) PSA art. I, at I-10.
        Any Mortgage Loan in a Loan Group with an Adjusted Net Mortgage Rate that is less
        than the Required Coupon for that Loan Group.



                                                     B-1
          Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 37 of 40


IO ........................................................................................................... (Defined at Compl. ¶ 1.)
          Interest-only certificates. Holders of IO certificates receive interest payments but not
          principal payments.

Master Servicing Fee Rate…………………(Defined at Compl. ¶ 33 n.5.) PSA art. I, at I-15.
          With respect to each Mortgage Loan, 0.25% per annum.

Modified Rate ....................................................................................... (Defined at Compl. ¶ 4.)
          An interest rate adjusted for forbearance agreements or other modifications to the
          underlying mortgage loans that occurred after the Covered Trusts were issued.

Mortgage Note .....................................................(Defined at Compl. ¶ 33.) PSA art. I, at I-17.
          The original executed note or other evidence of indebtedness evidencing the
          indebtedness of a Mortgagor under a Mortgage Loan.

Mortgage Rate .....................................................(Defined at Compl. ¶ 33.) PSA art. I, at I-17.
          The annual rate of interest borne by a Mortgage Note from time to time, net of any
          interest premium charged by the mortgagee to obtain or maintain any Primary Insurance
          Policy.

Non-Discount Mortgage Loan............................(Defined at Compl. ¶ 26.) PSA art. I, at I-17.
          Any Mortgage Loan in a Loan Group with an Adjusted Net Mortgage Rate that is greater
          than or equal to the Required Coupon for such Loan Group.

Non-PO Formula Principal Amount…...(Defined at Compl. ¶ 43 n.7) PSA art. I, at I-17–18.
          As to any Distribution Date and Loan Group, the sum of (i) the sum of the applicable
          Non-PO Percentage of (a) the principal portion of each Scheduled Payment (without
          giving effect to any reductions thereof caused by any Debt Service Reductions or
          Deficient Valuations) due on each Mortgage Loan in the related Loan Group on the
          related Due Date, (b) the Stated Principal Balance of each Mortgage Loan in the related
          Loan Group that was repurchased by a Seller or purchased by the Master Servicer
          pursuant to this Agreement as of such Distribution Date, (c) the Substitution Adjustment
          Amount in connection with any Deleted Mortgage Loan in such Loan Group received
          with respect to such Distribution Date, (d) any Insurance Proceeds or Liquidation
          Proceeds allocable to recoveries of principal of Mortgage Loans in the related Loan
          Group that are not yet Liquidated Mortgage Loans received during the calendar month
          preceding the month of such Distribution Date, (e) with respect to each Mortgage Loan
          in a Loan Group that became a Liquidated Mortgage Loan during the calendar month
          preceding the month of such Distribution Date, the amount of the Liquidation Proceeds
          allocable to principal received during the calendar month preceding the month of such
          Distribution Date with respect to such Mortgage Loan and (f) all Principal Prepayments
          for such Loan Group received during the related Prepayment Period, (ii) (A) any
          Subsequent Recoveries received on the Mortgage Loans in that Loan Group during the



                                                                B-2
          Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 38 of 40



          calendar month preceding the month of such Distribution Date, or (B) with respect to
          Subsequent Recoveries attributable to a Discount Mortgage Loan in such Loan Group
          which incurred a Realized Loss after the Senior Credit Support Depletion Date, the Non-
          PO Percentage of any such Subsequent Recoveries received during the calendar month
          preceding the month of such Distribution Date, and (iii) with respect to Loan Group 1,
          on the last Funding Period Distribution Date, the amounts remaining in the Pre-funding
          Account other than the Remaining PO Pre-funded Amount.

Notional Amount ...........................................(Defined at Compl. ¶ 27.) PSA art. I, at I-18–19.
          . . . . With respect to any Distribution Date and the Class 1-X Certificates, an amount
          equal to the aggregate of the Stated Principal Balances of the Non-Discount Mortgage
          Loans in Loan Group 1 as of the Due Date in the preceding calendar month (after giving
          effect to Principal Prepayments received in the Prepayment Period related to such Due
          Date).

Original Rate ........................................................................................ (Defined at Compl. ¶ 3.)
          The unmodified rate of interest that appeared in the original mortgage note for the
          mortgage loan.

Pass-Through Rate..............................................(Defined at Compl. ¶ 26.) PSA art. I, at I-20.
          For any interest bearing Class of Certificates or Component, the per annum rate set forth
          or calculated in the manner described in the Preliminary Statement.

PO…………………………………………………………………….(Defined at Compl. ¶ 42.)
    Principal-only certificates. Holders of PO certificates receive principal payments but
    not interest payments.

PO Formula Principal Amount…………(Defined at Compl. ¶ 43 n.7) PSA art. I, at I-22–23.
      As to any Distribution Date and related Class PO Component, the sum of (i) the sum of
      the applicable PO Percentage of (a) the principal portion of each Scheduled Payment
      (without giving effect to any reductions thereof caused by any Debt Service Reductions
      or Deficient Valuations) due on each Mortgage Loan in the related Loan Group on the
      related Due Date, (b) the Stated Principal Balance of each Mortgage Loan in the related
      Loan Group that was repurchased by a Seller or purchased by the Master Servicer
      pursuant to this Agreement as of such Distribution Date, (c) the Substitution Adjustment
      Amount in connection with any Deleted Mortgage Loan in the related Loan Group
      received with respect to such Distribution Date, (d) any Insurance Proceeds or
      Liquidation Proceeds allocable to recoveries of principal of Mortgage Loans in the
      related Loan Group that are not yet Liquidated Mortgage Loans received during the
      calendar month preceding the month of such Distribution Date, (e) with respect to each
      Mortgage Loan in the related Loan Group that became a Liquidated Mortgage Loan
      during the calendar month preceding the month of such Distribution Date, the amount of
      Liquidation Proceeds allocable to principal received with respect to such Mortgage Loan
      during the calendar month preceding the month of such Distribution Date with respect
      to such Mortgage Loan, and (f) all Principal Prepayments with respect to the Mortgage

                                                             B-3
          Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 39 of 40



          Loans in the related Loan Group received during the related Prepayment Period, (ii) with
          respect to Subsequent Recoveries attributable to a Discount Mortgage Loan in the related
          Loan Group which incurred a Realized Loss after the Senior Credit Support Depletion
          Date, the PO Percentage of any such Subsequent Recoveries on the Mortgage Loans in
          such Loan Group received during the calendar month preceding the month of such
          Distribution Date, and (iii) with respect to Loan Group 1, on the last Funding Period
          Distribution Date the related Remaining PO Pre-funded Amount.

PO Percentage………………………………..(Defined at Compl. ¶ 43 n.7) PSA art. I, at I-23.
        As to any Discount Mortgage Loan in a Loan Group, a fraction (expressed as a
        percentage) the numerator of which is the excess of the Required Coupon for such Loan
        Group over the Adjusted Net Mortgage Rate of such Discount Mortgage Loan and the
        denominator of which is such Required Coupon. As to any Non-Discount Mortgage
        Loan, 0%.
PSA ....................................................................................................... (Defined at Compl. ¶ 1.)
        Pooling and servicing agreement. Among other things, a pooling and serving agreement
        sets forth the terms of payment for each class of certificates and governs the Trustee’s
        rights and obligations.

RAST Trusts ...................................................................................... (Defined at Compl. ¶ 58.)
     Residential Asset Securitization Trust, a shelf of RMBS trusts with substantively similar
     definitions for the relevant terms, for which Deutsche Bank acted as trustee and
     employed the approach for determining the Mortgage Rate advocated by Plaintiff Silian
     in this action.

Rate Modifications .............................................................................. (Defined at Compl. ¶ 4.)
      Forbearance agreements or other modifications to the underlying mortgage loans that
      occurred after the Covered Trusts were issued

Realized Loss ................................................ (Defined at Compl. ¶ 45.) PSA art. I, at I-25–26.
       With respect to each Liquidated Mortgage Loan, an amount (not less than zero or more
       than the Stated Principal Balance of the Mortgage Loan) as of the date of such
       liquidation, equal to (i) the Stated Principal Balance of the Liquidated Mortgage Loan as
       of the date of such liquidation, plus (ii) interest at the Adjusted Net Mortgage Rate from
       the Due Date as to which interest was last paid or advanced (and not reimbursed) to
       Certificateholders up to the Due Date in the month in which Liquidation Proceeds are
       required to be distributed on the Stated Principal Balance of such Liquidated Mortgage
       Loan from time to time, minus (iii) the Liquidation Proceeds, if any, received during the
       month in which such liquidation occurred, to the extent applied as recoveries of interest
       at the Adjusted Net Mortgage Rate and to principal of the Liquidated Mortgage
       Loan. . . . .

Relief Act............................................................. (Defined at Compl. ¶ 49.) PSA art. I, at I-26.
       The Servicemembers Civil Relief Act.




                                                               B-4
         Case 1:18-cv-11763-PGG Document 1 Filed 12/14/18 Page 40 of 40



Relief Act Reduction ...........................................(Defined at Compl. ¶ 49.) PSA art. I, at I-26.
         With respect to any Distribution Date and any Mortgage Loan as to which there has been
         a reduction in the amount of interest collectible thereon for the most recently ended
         calendar month as a result of the application of the Relief Act or any similar state laws,
         the amount, if any, by which (i) interest collectible on such Mortgage Loan for the most
         recently ended calendar month is less than (ii) interest accrued thereon for such month
         pursuant to the Mortgage Note.

Required Coupon ................................................(Defined at Compl. ¶ 26.) PSA art. I, at I-28.
         With respect to the Mortgage Loans in Loan Group 1, 5.50% per annum and with respect
         to the Mortgage Loans in Loan Group 2, 5.75% per annum.

RMBS ...................................................................... (Defined at Compl. preliminary statement.)
         Residential mortgage-backed securities.

Senior Certificates............... (Defined at Compl. ¶ 22.) PSA Preliminary Statement, at 12–13.
         The Group 1 Senior Certificates and Group 2 Senior Certificates. The Group 1 Senior
         Certificates include the Class 1-X Certificates used as an example throughout the
         Complaint.

Stated Principal Balance.....................................(Defined at Compl. ¶ 27.) PSA art. I, at I-31.
         As to any Mortgage Loan and Due Date, the unpaid principal balance of such Mortgage
         Loan as of such Due Date, as specified in the amortization schedule at the time relating
         thereto (before any adjustment to such amortization schedule by reason of any
         moratorium or similar waiver or grace period) after giving effect to the sum of: (i) any
         previous partial Principal Prepayments and the payment of principal due on such Due
         Date, irrespective of any delinquency in payment by the related Mortgagor, and (ii)
         Liquidation Proceeds allocable to principal (other than with respect to any Liquidated
         Mortgage Loan) received in the prior calendar month and Principal Prepayments
         received through the last day of the related Prepayment Period, in each case, with respect
         to that Mortgage Loan.

Subordinated Certificates......(Defined at Compl. ¶ 44 n.9) PSA Preliminary Statement at 13.
         Class M, Class B-1, Class B-2, Class B-3, Class B-4 and Class B-5 Certificates.

Subsequent Recoveries……………………..(Defined at Compl. ¶ 47 n.11) PSA art. I, at I-32.
      As to any Distribution Date, with respect to a Liquidated Mortgage Loan that resulted in
      a Realized Loss in a prior calendar month, unexpected amounts received by the Master
      Servicer (net of any related expenses permitted to be reimbursed pursuant to Section
      3.08) specifically related to such Liquidated Mortgage Loan.

Trustee Fee Rate……………………………(Defined at Compl. ¶ 33 n.5.) PSA art. I, at I-34.
      With respect to each Mortgage Loan, 0.009% per annum.


                                                        B-5
